Title: From George Washington to Colonel Oliver Spencer, 7 May 1779
From: Washington, George
To: Spencer, Oliver



Sir
Hd Qrs Middlebrook 7th May 1779.

I have been favored with yours of the 30th Ultimo, and also that of the 3d instant, yesterday.
I am sorry your situation has so long prevented your entering on the repairs of the road. However you will now set about it, with such tools as can be procured. My instructions on this subject were given to Col. Malcom in general terms; to open the road leading thro’ The great Swamp to Wyoming and to make it fit for the pasage of carriages &c. &c. That which was most direct and easiest repaired I thought would naturally occur on the occasion, and could be best learned from the inhabitants, and this seemed to render a particular discription unnecessary.
The road which is in some degree opened, and appears to me the most eligible leads from Easton thro’ the Wind gap in Pequille mountain—passes Levers’s house and Fort Penn to where one Jno. Lardner lives at the foot of Packano hill—It is then to be continued as near as the ground will admit on the road formerly in part opened by the New England people to Wyoming on Susquehannah.
You will compare these outlines with the accounts of such of the inhabitants as are well informed in this matter, and should any deviations be expedient you will adopt them.
If Lt. Hallet will forward thro’ you his commission, and the proper testimonials of his having settled his accounts with the regiment or the public, his resignation will be received.
The adjutant to your Regiment shall be appointed by a general order And as soon as I am favored with a certificate from the officers who made the nomination of the pay-master, the like shall also be done. This is the customary procedure and is the foundation of such appointments.
In future you will receive your orders from Majr Genl Sullivan & to him make your reports as he will have the general direction of matters in that quarter. I am sir Y[o]ur
G.W.
